

115 HR 6325 IH: Continue American Safety Act (CASA)
U.S. House of Representatives
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6325IN THE HOUSE OF REPRESENTATIVESJuly 10, 2018Ms. Jackson Lee (for herself, Mr. Cicilline, Ms. Norton, Mr. Payne, Ms. Jayapal, Ms. Maxine Waters of California, and Mr. Crowley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo extend the period of designation for certain countries for purposes of providing temporary
			 protected status to nationals of those countries, and for other purposes.
	
 1.Short titleThis Act may be cited as the Continue American Safety Act (CASA). 2.FindingsThe Congress finds the following:
 (1)After a magnitude 7.0 earthquake struck Haiti in January 2010 that killed more than 160,000 people and displaced 1.5 million, there are still over 50,000 people living in deteriorating and dangerous conditions in displacement camps because the country cannot handle the situation adequately.
 (2)Temporary protected status (referred to in this Act as TPS) provides a temporary safe haven for refugees who cannot safely return to their home country, or whose home country cannot reabsorb them due to certain circumstances.
 (3)TPS enables law-abiding refugees seeking safer and happier lives in the United States. (4)The TPS program does not endorse unlawful behavior and thus enforces ineligibility for individuals convicted of felony and violent crimes.
 (5)Haiti, El Salvador, Syria, Nepal, Honduras, Yemen, Somalia, Sudan, Nicaragua, and South Sudan all meet the statutory criteria requirements for TPS.
			3.Extension of designation for TPS
 (a)In generalNotwithstanding any other provision of law, the designation under section 244(b) of the Immigration and Nationality Act of a country described in subsection (b) may not end before January 21, 2021.
 (b)Countries describedThe countries described in this subsection are— (1)El Salvador;
 (2)Haiti; (3)Honduras;
 (4)Nepal; (5)Nicaragua;
 (6)Somalia; (7)Sudan;
 (8)South Sudan; (9)Syria; and
 (10)Yemen. 4.Designation for purposes of granting temporary protected status (a)Designation (1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Guatemala shall be treated as if it had been designated under subsection (b) of such section, subject to the provisions of this section.
 (2)Period of designationThe initial period of such designation shall begin on the date of the enactment of this Act and shall remain in effect for 18 months.
 (b)Aliens eligibleIn applying section 244 of such Act pursuant to the designation made under this section, subject to section 244(c)(3) of such Act, an alien who is a national of Guatemala shall be deemed to satisfy the requirements of section 244(c)(1) of such Act only if the alien—
 (1)has been continuously physically present in the United States since June 2, 2018; (2)is admissible as an immigrant, except as otherwise provided under section 244(c)(2)(A) of such Act, and is not ineligible for temporary protected status under section 244(c)(2)(B) of such Act; and
 (3)registers for temporary protected status in a manner that the Secretary of Homeland Security shall establish.
 (c)Consent To travel abroadThe Secretary of Homeland Security shall give the prior consent to travel abroad described in section 244(f)(3) of such Act to an alien who is granted temporary protected status pursuant to the designation made under this section, if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. An alien returning to the United States in accordance with such an authorization shall be treated the same as any other returning alien provided temporary protected status under section 244 of such Act.
			